      Case 1:20-cv-03917-SDG-RDC Document 1 Filed 09/21/20 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 MICHAEL LATTIMORE,                )
                                   ) Civil Action No.
 Plaintiff,                        )
                                   )
 v.                                )
                                   )    JURY TRIAL DEMANDED
 RENT-A-TIRE/RENT-A-WHEEL, L.P., )
                                   )
 Defendant.                        )
                                   )
 _________________________________ )



                        COMPLAINT FOR DAMAGES

      COMES NOW, Plaintiff Michael Lattimore (“Plaintiff”), by and through

undersigned counsel, and files this Complaint for Damages against Defendant Rent-

A-Tire/ Rent-A-Wheel a Wheel, L.P., (“Defendant”), and shows the Court as

follows:

                          NATURE OF COMPLAINT

      Plaintiff brings this action to recover damages and other appropriate relief for

Defendant’s discrimination against him on the basis of religion, and retaliation for

engaging in protected activity, in violation of Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000e, et seq. (“Title VII”).


                                          1
      Case 1:20-cv-03917-SDG-RDC Document 1 Filed 09/21/20 Page 2 of 9




                            JURISDICTION AND VENUE

                                            1.

         The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 and

1343(a)(4) and pursuant to 42 U.S.C. § 2000e-5(f)(3).

                                            2.

         The unlawful employment practices alleged in this Complaint were

committed within the state of Georgia and within this District. In accordance with

28 U.S.C. § 1391(b)(2) and 42 U.S.C. §2000e-5(f)(3), venue is appropriate in this

Court.

                                        PARTIES

                                            3.

         Plaintiff Michael Lattimore is a male citizen of the United States of America

and a resident of Georgia and is subject to the jurisdiction of this Court.

                                            4.

         Defendant is subject to specific jurisdiction in this Court over the claims

asserted herein.




                                             2
      Case 1:20-cv-03917-SDG-RDC Document 1 Filed 09/21/20 Page 3 of 9




                                           5.

      Defendant is qualified and licensed to do business in Georgia, and at all times

material hereto has conducted business within this District. Defendant is subject to

specific jurisdiction in this Court for the claims asserted in this action.

                                           6.

      Defendant is now and, at all times relevant hereto, has been an employer

engaged in an industry affecting commerce within the meaning of §§701(b), (g) and

(h) of Title VII, 29 U.S.C. §§ 2000e(b), (g) & (h), and has employed more than

fifteen (15) persons for the requisite duration under Title VII. Defendant is therefore

covered under Title VII.

                                           7.

      Defendant may be served with process by delivering a copy of the summons

and complaint to its registered agent’s address: Corporation Service Company, 40

Technology Parkway South, Suite 300, Norcross, Georgia, 30092.

                       ADMINISTRATIVE PROCEDURES

                                           8.

      Plaintiff timely filed a charge of discrimination against Defendant with the

Equal Employment Opportunity Commission (EEOC), on or about June 19, 2020.




                                            3
      Case 1:20-cv-03917-SDG-RDC Document 1 Filed 09/21/20 Page 4 of 9




                                          9.

      The EEOC issued a “Notice of Right to Sue” on or about June 26, 2020

entitling an action to be commenced within ninety (90) days of receipt of that notice.

                                         10.

      This action has been commenced within ninety (90) days of receipt of the

“Notice of Right to Sue.”



                            FACTUAL ALLEGATIONS

                                         11.

      Mr. Lattimore began his employment with Defendant on September 2, 2016

as a General Manager.

                                         12.

      On or about November 27, 2019 Plaintiff contacted his Human Resources

Department and requested Saturdays off to observe the Sabbath as required by his

religion.

                                         13.

      Plaintiff was told by HR to contact the District Manager, Jean Paul Malina,

who told Plaintiff to give him time to find someone to replace him in his assigned




                                          4
      Case 1:20-cv-03917-SDG-RDC Document 1 Filed 09/21/20 Page 5 of 9




store. Plaintiff was persuaded by Defendant to remain in the General Manager

position until a replacement was found.

                                          14.

      On or about January 6, 2020, Plaintiff again requested religious

accommodation to observe the Sabbath and was told by Defendant that his request

for time off was denied.

                                          15.

      Defendant terminated Plaintiff on February 26, 2020.

                                          16.

      Any reason(s) Defendant claim constitute legitimate, non-discriminatory

reason(s) for its refusal to accommodate Plaintiff and terminating his employment

is/are pretext for unlawful discrimination and retaliation, in violation of Title VII.



                              CLAIMS FOR RELIEF

                        COUNTS I:
RELIGIOUS DISCRIMINATION IN VIOLATION OF TITLE VII OF THE
                CIVIL RIGHTS ACT OF 1964

                                          17.

      Plaintiff re-alleges the preceding paragraphs as if set forth full herein.




                                           5
      Case 1:20-cv-03917-SDG-RDC Document 1 Filed 09/21/20 Page 6 of 9




                                         18.

      Defendant’s actions in failing to accommodate Plaintiff and terminating his

employment because of his religion practices and/or need for a religious

accommodation constitute unlawful employment practices in violation of Title VII,

42 U.S.C. § 2000e-2(a)(1).

                                         19.

       Defendant willfully and wantonly disregarded Plaintiff’s rights, and its

actions toward Plaintiff were undertaken in bad faith. Plaintiff is therefore entitled

to punitive damages.

                                         20.

      The effects of the practices complained of above have been to deprive Plaintiff

of equal employment opportunities because of his religion.

                                         21.

       As a direct and proximate result of Defendant’s violations of Title VII,

Plaintiff has been made the victim of acts that have adversely affected his

psychological and physical well-being and have caused his economic losses.




                                          6
      Case 1:20-cv-03917-SDG-RDC Document 1 Filed 09/21/20 Page 7 of 9




                                         22.

       Defendant, therefore, is liable for the damages caused proximately by its

religious discrimination against Plaintiff. Plaintiff has suffered, among other things,

lost wages, and emotional distress.

                             COUNT II
               RETALIATION IN VIOLATION OF TITLE VII


                                         23.

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                         24.

      Plaintiff’s requests for religious accommodations constitute protected activity

under Title VII.

                                         25.

      Defendant subjected Plaintiff to adverse actions (to wit, termination and

refusing to accommodate Plaintiff because of his protected conduct). The adverse

actions to which Plaintiff was subjected would dissuade a reasonable employee from

making or supporting a charge of discrimination.

                                         26.

      There was a causal connection between the protected conduct and the adverse

actions.


                                          7
       Case 1:20-cv-03917-SDG-RDC Document 1 Filed 09/21/20 Page 8 of 9




                                          27.

       As a direct and proximate result of Defendant’s violations, Plaintiff has

suffered economic and non-pecuniary damages.

                                          28.

       Defendant willfully and wantonly disregarded Plaintiff’s rights, and its

actions toward Plaintiff were undertaken in bad faith.

                                          29.

       Plaintiff is entitled to punitive damages, lost wages and benefits,

compensatory damages, attorneys’ fees and costs, prejudgment interest,

reinstatement, or front pay in lieu thereof, and any other relief available under the

law.

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       (a)   Compensatory damages, including general damages for mental

             and emotional suffering caused by Defendant;

       (b)   Punitive damages based on Defendant’s willful, malicious,

             intentional, and deliberate acts, including ratification,

             condonation and approval of said acts;

       (c)   Damages for lost wages and benefits and prejudgment interest

             thereon;


                                           8
     Case 1:20-cv-03917-SDG-RDC Document 1 Filed 09/21/20 Page 9 of 9




     (d)   Reasonable attorneys’ fees and expenses of litigation;

     (e)   Trial by jury as to all issues;

     (f)   Prejudgment interest at the rate allowed by law;

     (g)   Declaratory relief to the effect that Defendant has violated Plaintiff’s

           statutory rights;

     (h)   All other relief to which Plaintiff may be entitled.



     Respectfully submitted, this 21st day of September, 2020.

                                       BARRETT & FARAHANY

                                       /s/ Nikeisha A. Bradley
                                       Nikeisha A. Bradley
                                       Georgia Bar No. 468749
                                       Attorney for Plaintiff


1100 Peachtree Street
Suite 500
Atlanta, GA 30309
(470) 284-7265
(404) 214-0125 facsimile
Nikki@justiceatwork.com




                                             9
